Citation Nr: 0205388	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-13 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated at 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.  

In March 2001, the Board remanded the issues for further 
developments.  After a review of the claims file, however, 
the Board notes that an additional remand is needed at this 
time.


REMAND

With respect to the claim for an annual clothing allowance, 
the Board notes that the veteran requested a hearing before 
the Board in April 1996 and April 1998.  In March 2001, the 
Board remanded the issue to schedule a Travel Board hearing.  
On October 9, 2001, the RO scheduled the veteran for a 
hearing before the Board.  Subsequently, the veteran asked 
that the hearing be rescheduled.  The motion for a new 
hearing date was granted by the Board in February 2002.  As 
Travel Board hearings are scheduled by the RO, the case will 
be returned to the RO to schedule such a hearing.  

The veteran is cautioned, that if he does not appear for the 
hearing, this issue will be considered as if his hearing 
request was withdrawn and no further request for a hearing 
will be granted on the same appeal unless his failure to 
appear was with good cause and the cause of his failure to 
appear arose under circumstances that did not allow him to 
submit a timely request to reschedule the hearing.

With respect to the claim for an increased rating for 
schizophrenia, the Board notes that the March 2001 remand 
directed the RO to consider whether the veteran had filed a 
timely substantive appeal on this issue and to provide a 
supplemental statement of the case; however, it appears that 
an oversight occurred and the issue was not considered.  As 
such, the claim for an increased rating for schizophrenia is 
again remanded to the RO with reference to the developments 
outlined in the March 2001 Board remand. 

In addition, the veteran is informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In view of 
the foregoing, the claim is remanded to the RO for the 
following developments:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO on the issue of 
entitlement to an annual clothing 
allowance, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.  If the veteran desires to 
withdraw the hearing request, and proceed 
on the evidence of record, such hearing 
request should be withdrawn in writing at 
the RO.

2.  The RO should consider the question 
of the timeliness of the veteran's 
substantive appeal on the issue of an 
increased rating for schizophrenia, as 
directed in the March 2001 Board Remand.  
If appropriate, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
sets forth the applicable law and 
regulations and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


